The defendants insured certain goods of the plaintiff (spirituous liquors) against fire, and during the life of the policy the goods were destroyed by fire. At the time of the loss, which occurred in July, 1845, the goods were in a public storehouse, under the custom house lock, the duties, amounting to more than half their value, not having been paid. In an action by the insured to recover the loss, the judge charged the jury that the plaintiff was entitled to recover the full value of the goods, without any deduction on account of the duties chargeable upon them. The defendants excepted, and the plaintiff had judgment for the full value of the goods. Held, that the charge was right, and the judgment was affirmed.
(S. C., 1 Sandf. 124; 7 N. Y. 583.)